        Case 1:20-cr-00074-SPW Document 34 Filed 04/21/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,                       CR 20-74-BLG-SPW


                        Plaintiff,
                                              ORDER SETTING
           vs.                                SENTENCING

  MICHAEL WILLIAM LUBKE,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on April 6, 2021. United States Magistrate Judge Timothy

J. Cavan entered Findings and Recommendation in this matter on April 6, 2021

(Doc. 33). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 33)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday,September 1,2021 at 10:30 a.m..

in the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00074-SPW Document 34 Filed 04/21/21 Page 2 of 4
Case 1:20-cr-00074-SPW Document 34 Filed 04/21/21 Page 3 of 4
Case 1:20-cr-00074-SPW Document 34 Filed 04/21/21 Page 4 of 4
